                                                                                                       MAR if 5 2019
                                                                                                      SUSAN YSOONQ               "bo
              1                                                                                               TjlK
                                                                                                    CLERK, U.S. DISTRICT COURT
                                                    UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA

              2                                  NORTHERN DISTRICT OF CALIFORNIA

              3

              4      IN THE MATTER OF
                                                         cv 19 8 0 073MISC   ..ase Not

              5      Frank Patrick Sprouls, bar number 166019               ORDER TO SHOW CAUSE RE
                                                                            SUSPENSION FROM MEMBERSHIP
                                                                                                                                       JO
              6                                                             IN GOOD STANDING OF THE BAR
                                                                            OF THE COURT
              7

              8   TO; Frank Patrick Sprouls, bar number 166019

              9             The State Bar of Califomia has notified the United States District Court for the N(orthem District of

             10   California that, effective January 11, 2019, you have become ineligible to practice law in the State of

             11   Califomia following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may

       cd    12   render you ineligible for continued active membership in the bar of the Northern District of Califomia.
O cO         13         Effective the date of this order, your membership in the bar of this Court is suspended on an interim
u -S
■4-J   cd
.2 U
is           14   basis pursuant to Civil Local Rule 1 l-7(b)(l). On or before May 3,2019, you may file a response to this
To     o
Sc/3 .an     15   Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
ji t«
 ^ 5
(/3 "        16   website at cand.iiscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
T3 S
<U     (L>
             17   suspended from membership without further notice.
%
             18         If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

             19   to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil

             20   Local Rule 11-7(b)(3). The Clerk shall close this file on or after May 3,2019 absent further order of this

             21   Court.


             22             IT IS SO ORDERED.

             23   Dated: 3/25/19

             24
                                                                        JAMES
             25                                                         United S^es District Judge
             26

             27

             28
                  J Korney-discipHne OSC CSA
                  rev. I l-IS
